CONTRATO DE INVERSIÓN EN EXPLORACIÓN

Conste por el presente documento el Contrato de Inversión en Exploración que
celebran:

(1) El Estado Peruano, debidamente representado por el Director General
de Minería del Ministerio de Energía y Minas, María Chappuis Cardich,
identificado con DNI N* 10552295, autorizado por el articulo 13”, del Decreto
Supremo N* 082-2002-EF, Reglamento de Ley N* 27623, a quien en adelante
se le denominará "EL ESTADO”; y,

(ii) La empresa Cordillera de las Minas S.A., identificada con RUC
N*20504946241, con domicilio en Av, Paseo de la República N*3245 piso 3,
San Isidro, representada por su Gerente General don Alberto Caballero
Noriega, según poder inscrito en partida N*11419142 del Registro de Personas
Jurídicas, a quien en adelante se le denominará "EL INVERSIONISTA”,

en los términos y condiciones siguientes:

CLÁUSULA PRIMERA: Antecedentes

1,1. EL INVERSIONISTA es titular o concesionario de concesiones mineras
relacionadas en el Anexo l!l.

1,2. Mediante Ley N” 27623, norma que dispone la devolución del Impuesto
General a las Ventas e Impuesto de Promoción Municipal a los titulares
de la actividad minera durante la fase de exploración, de fecha 3 de
enero de 2002, se estableció que los titulares de las concesiones
mineras tendrán derecho a la devolución definitiva del Impuesto General
a las Ventas e Impuesto de Promoción Municipal que les sean
trasladados o que paguen para la ejecución de sus actividades durante
la fase de exploración.

1.3. Mediante Decreto Supremo N” 082-2002-EF, de fecha 16 de mayo de
2002, se aprobó el Reglamento de la Ley N” 27623 y mediante
Resolución Ministerial N*530-2002-EM, se aprobó el modelo de Contrato
de Inversión en Exploración.

1.4. A fin de acogerse al beneficio contemplado en las precitadas normas, EL
INVERSIONISTA ha solicitado con fecha 6 de enero la suscripción del
Contrato de Inversión al que se refiere el artículo 1? de la Ley N* 27623.

CLÁUSULA SEGUNDA: Objeto del Contrato

Es objeto del presente Contrato permitir el acceso del INVERSIONISTA a los
beneficios del régimen de devolución del Impuesto General a las Ventas e
impuesto de Promoción Municipal al que se refieren la Ley N* 27623 y su
Reglamento, los mismos que no surtirán efecto de existir incumplimiento por
parte del INVERSIONISTA a lo dispuesto en dichas normas.
CLÁUSULA TERCERA: Compromisos de las partes
3.1. Compromisos del INVERSIONISTA:

Por medio del presente Contrato, el INVERSIONISTA se compromete a
ejecutar, a partir de la suscripción del mismo, inversiones en exploración
en las concesiones señaladas en la cláusula 1.1. por un monto de US$ 4
157 571, en un plazo de un año contado a partir del 1 de enero de 2003.

Las inversiones referidas en el párrafo precedente se ejecutarán de
conformidad con el Programa de Inversión que se adjunta como Anexo |
y que forma parte integrante del presente contrato y estarán destinadas
a la obtención de los bienes y servicios comprendidos en la lista
aprobada por Resolución Ministerial del Ministerio de Energía y Minas, la
misma que como Anexo || forma parte del presente contrato.

3.2. Compromisos del ESTADO:

Por su parte, el ESTADO se compromete a otorgar al INVERSIONISTA
los beneficios contemplados en la Ley N” 27623, siempre que éste
cumpla con los requisitos establecidos en dicho dispositivo legal y en su
reglamento,

Asimismo, el ESTADO garantiza la estabilidad de este régimen de
devolución por lo que cualquier modificación normativa al mismo,
posterior al presente contrato, no le resultará aplicable.

CLÁUSULA CUARTA: Ajustes al Programa de Inversión

El Programa de Inversión antes mencionado podrá ser modificado en el curso
de su ejecución. La aprobación de cualquier modificación deberá solicitarse a la
Dirección General de Minería del Ministerio de Energía y Minas, siendo de
aplicación todas las normas que regulan la presentación y aprobación de
nuevos programas, De ser el caso, luego de la aprobación de las
modificaciones al Programa de Inversión, se procederá a adecuar el presente
contrato mediante addendum,

CLÁUSULA QUINTA: Ejecución del Programa de Inversión

La ejecución del Programa de Inversión será efectuada de acuerdo con lo
establecido en el Reglamento de la Ley N* 27623.

CLÁUSULA SEXTA: Causales de Resolución

Constituyen causales de resolución de pleno derecho del presente contrato, sin
que medie el requisito de comunicación previa, las siguientes:

6.1, El inicio de las operaciones productivas con anterioridad al cumplimiento
del programa de inversión en exploración comprometido. Entiéndase por
inicio de operaciones productivas el término establecido en el segundo
parrafo del artículo 3 del Reglamento.

6.2. La extinción de la(s) concesión(es) minera(s) a la(s) que se refiere(n) el
numeral 1.1 de la cláusula primera del presente documento.

CLÁUSULA SÉTIMA: Arbitraje

Cualquier litigio, controversia o reclamación relativa a la interpretación,
ejecución o validez del presente contrato será resuelta mediante arbitraje de
Derecho, llevado a cabo en la ciudad de Lima.

El arbitraje será realizado por un Tribunal Arbitral conformado por tres
miembros, de los cuales cada una de las partes nombrará uno, dentro del plazo
de treinta (30) dias contados a partir del pedido de nombramiento, siendo el
tercero nombrado de común acuerdo por los dos primeros, dentro de los treinta
(30) días siguientes al nombramiento del segundo árbitro.

El plazo de duración del proceso arbitral no deberá exceder de sesenta (60)
días hábiles, contados desde la fecha de designación del último arbitro y se
regirá por lo dispuesto en la Ley General de Arbitraje, aprobada por Ley N”
26572 y/o las normas que la sustituyan o modifiquen.

Los gastos que se generen por la aplicación de lo pactado en la presente
cláusula, serán sufragados por las partes contratantes en igual medida.

Los gastos notariales y/o registrales que origine este contrato, son de cargo del
INVERSIONISTA

CLÁUSULA OCTAVA: Notificaciones

Para los efectos del presente contrato, las partes señalan como sus domicilios
los indicados en la introducción del presente documento, donde se les
considerará presentes. Las notificaciones dirigidas a los domicilios indicados se
tendrán por bien hechas. Cualquier cambio de domicilio deberá notificarse por
escrito con una anticipación de diez (10) días calendario. Las comunicaciones o
notificaciones que se cursen antes de tomar conocimiento del nuevo domicilio,
surtirán efecto en el domicilio anterior.

En señal de conformidad, las partes suscriben el presente documento en tres
copias de ¡igual tenor, en Lima, alos de 20 de Marzo del 2003

(racco Chapas

3  ELESTADO EL JAVERSIONISTA

cm do Minería

Personal técnico
Total Personal

Nuevos denuncios
Geofísica

Geolog. y Geoquim. Prep B
Sondajes

Follow up blancos definidos
[Consultores internos Geofís.
[Consultore interno Geología

Equipo oficina terreno
Total exploraciones

Viajes-hotel-aliment.-vehic.
[Casa-alimentac.-mantenc,

(9 geologos x US$ 330/mes)
[Arriendo camionetas

(6 camionet. xUS$ 2,700/mes)
Alo]. Viveres y otros gastos
[Arriendo camionet. Cotabamba

Total viajes-hotel-alimentac.

¡Administración
Arriendo oficina
Total administración

Concesiones
Denuncios vigentes
Total concesiones

ANEXO |

CRONOGRAMA DE EJECUCIÓN DE LA INVERSIÓN EN EXPLORACIÓN EN EL AÑO 2003

242,940.00| 938, 148,749.00|
30,625.00| 30,625.00
240,000.00] ,000.00| 240,000.00
100,000.00] 100,000.00

2,709.00|
615.00|
573,126.00]

276,960.00|
276,960.00|

Total ejecución 2003 42,056.50| 41,244.50] 51,244.50] 244,391.50/ 618,649.50| 959,970.50| 614,446.50| 461,200.50] 357,697.50| 357,697.50| 336,900.50/ 72,071.50] 4,157,571.00|

14,683.00| E 14,683.00
787.50| z 787.50|
15,470.50 ,A7O.. 15,470.50

30,625.00| 30,625.00]
240,000.00] 240,000.00]

10,000.00]
5,000.00
2,000.00

25,428.00|
2,709.00|

615.00]
316,377.00

ANEXO N* Il

LISTA DE SERVICIOS QUE TIENEN DERECHO A LA DEVOLUCIÓN DEL IGV
CORDILLERA DE LAS MINAS S.A.

a) Servicios de Operaciones de Exploración Minera

- Topográficos y Geodésicos

- Geológicos y geotécnicos (incluye petrográficos, mineragráficos, hidrológicos,
restitución fotogramétrica , fotografías aércas, mecánica de rocas)

- Servicios geofísicos y geoquímicos (incluye ensayes)

- Servicios de perforación diamantina y de circulación reversa (roto percusiva)

- Servicios aerotopográficos.

- Servicios de interpretación multiespectral de imágenes ya sean satelitales o equipo
acrotransportado.

b) Otros Servicios Vinculados a la actividades de Exploración Minera:

- Servicios de alojamiento y alimentación del personal operativo del Titular del Proyecto

- Servicios de asesoría, consultoría, estudios técnicos especiales y auditorias destinadas a
las actividades de exploración minera.

- Servicios de diseño, construcción. montaje industrial, eléctrico y mecánico, armado y
desarmado de maquinarias y equipo necesario para las actividades de la exploración
mincra.

- Servicios de inspección, mantenimiento y reparación de maquinaria y equipo utilizado en
las actividades de exploración minera.

- Alquiler o arrendamiento financiero de maquinaria, vehículos y equipos necesarios para
las actividades de exploración.

- Transporte de personal, maquinaria, equipo, materiales y suministros necesarios para las
actividades de exploración y la construcción de campamentos..

- Servicios médicos hospitalarios.

- Servicios relacionados con la protección ambiental.

- Servicios de sistema e informática.

- Servicios de comunicaciones, incluye comunicación radial, telefonía satelital,

- Servicios de seguridad industrial y contraincendios.

- Servicios de seguridad y vigilancia de instalaciones y personal operativo.

- Servicios de seguros.

- Servicios de rescate, auxilio.

ANEXO ll
PROPIEDADES CORDILLERA DE LAS MINAS S.A.

IDEN NOMBRE DE CONCESIÓN COD. UNICO | TMULO | ASIENTO | PARTIDA
o REGISTRAL o

| 1] MARIA CARMEN 2000 DOS 010093700 | 00007577 0001 11013282
2 RIA CARMEN 2000 TRES [| 010093600 00007581 0001 11014684

3] MARIA CARMEN 2000 010093200 00007580 0001 11014688

4 [MARIA CARMEN 1996 DOS 010142406 00007583 0001 4380

3 | MARIA CARMEN 1996 CUATRO 110142696 00006390 0001 4382

6] MARIA CARMEN 1993-DOS 1010214793 0002 3370

| 7 | MARIA CARMEN 1995 010221295 0002 4355
$ S AR) Jj 010077493 0002 3376

9] MARIA CARMEN 1996 010128796 | 00006483 0001 4379

10 MARIA CARMI (010086898 00007584 0001 11015294

LLE MARIA CARMI _U100$6398 100006542 10001 11014261

12] TORIBIO ERNESTO 18 1010239699 0001 11014462

13 | PEDRIN 1999 CUATRO 110089999 0001 11014156

14] PEDRÍN 1999 CINCO 010089899 00006387 0001 11014160|

| 15 TORIBIO ERNESTO 14 010239399 00006400 0001 11014589
l 16 TORIBIO ERNESTO 33 2000, 010185100 00006408 0001 11014874
[17 [TORIBIO ERNESTO 34 2000 010192800 | 00006407 | 0001 11014459
O | 010248399 00007578 0001 11014698
€ [ 010229199 | 00010263 0001 11015720
| 20 JOSE PEPE DIECIOCHO 010229299 | 00010264 0001 11015715
21 [PEDRIN 1999 UNO 10089299 00007585 0001 11014706 |

32] PEDRIN 1999.DOS 010090199 | 00007586 0001 11014754

23| ALICIA 4 [010087301 00006402 0001 1014591

ar 1 ALICIA 3 | 010235899 00010261 0001 11015721

25 | UNION CERROPATAS 05003059X01 100007 1172

20 | UNIÓN CERROPATAS 1 = [010049198 | 00010258 0003 200002829

27| UNIÓN CERROPATAS TRES 2001 | OIDOS6801 | 000USAD4 0001 11014588

28 | COTABAMBAS | DIOS6S195 0007 5036

29 | CRISTINA 1999 CINCO [010053899 00007588 0001 11014694
RISTINA 1999 CUATRO. 010054399 00007587 0001 11014693

31 | CRISTINA 1999 DOS [010054499 | 00006406 0001 11014199

32 | CRISTINA 1999 SEIS 010053199 | 00010259 0001 1015726

33, CRISTINA_1999 SIETE 110053099 00010260 0001 11015719

[| 34 CRISTINA 1999 TRES 010053999 — | 00006536 0001 HOTA 164
35] CRISTINA 1999 UNO 010054599 | 00006540 | 0001 TIO14197

36 | CRISTINA 98 1010086798 00006538 0001 11014228

37 | MARIA CARMEN 1996 TRES (010142506 00006405 0001 4381

38 | MARIA CARMEN 1997 CINCO 010273697 | 00006537 0001 3281

39] MARIA €, ARMEN 1997 CUATRO 010273597 00006492 0001 5282
[AU] MARIA CARMEN 1997 TRES 010273497 | 00006220 0001 5219
| 41] MARIA CARMEN 1999 CATORCE 010091199 00006539 0001 11014109
42] MARIA CARMEN 1999 CINCO 010054099 | 00006393 0001 VOM 153

43 MARIA CARMEN 1999 CUATRO 010054199 | 00006555 0001 11014172

44 | MARÍA CARMEN 1999 DIECINUEVE 110090699 00006392 0001 11014127

| 45] MARIA CARMEN 1999 DIECIOCHO 010090799 00006391 0001 | 11014157
46 | MARIA CARMEN 1999 DIECISEIS 010091099 00006472 0001 11014383

47 | MARIA CARMEN 1999 DIECISIETE 110090899 —| 00005384 0001 11014193

48 | MARIA CARMEN 1999 DIEZ 010053699 | 00006383 0001 HLOJA 191

| 49 | MARIA CARMEN 1999 DOCE | 010091399 100006490 0001 11014002
30] MARIA CARMEN 1999 DOS _ 010053799 | 00006471 0001 11014229

31] MARIA CARMEN 1999 NUEVE 010054299 | 00006474 0001 11014222
[MARIA CARMEN 1999 OCHO (010053599 00006475 0001 11014367

A CARMEN 1999 ONCE 010089599 00006549 0001 11014512

MARIA CARMEN 1999 QUINCE [ —oton9a999 | 00006548 0001 11014500

MARÍA CARMEN 1999 SEIS 010034699 00006585 0001 11014409

O

IDEN NOMBRE DE CONCESIÓN COD. UNICO | TITULO | ASIENTO | PARTIDA
REGISTRAL

56] MARIA CARMEN 1999 SIETE 010053399 | 00006476 0001 11014213
37 | MARÍA CARMEN 1999 TRECE 010091299 (00006547 (0001 11014439
38 | MARÍA CARMEN 1999 TRES 010053499 00006477 0001 11014370
30 | MARIA CARMEN 1999 UNO 010053299 00006466 0001 11014244
60 | MARIA CARMEN 1999 VEINTE 019090599 | 00006484 0001 11014388 |
b1 | MARIA CARMEN 1999 VEINTIDOS 110090399 00006546 0001 11014437 |
62] MARIA CARMEN 1999 VEINTIOCHO. O10131499 | 00006465 0001 11014242
03 | MARIA CARMEN 1999 VEINTITRES 010090299 | 00006543 0001 11014260
b4 | MARIA CARMEN 1999 VEINTIUNO. 010090499 00006544 0001 11014230
65 | MARIA CARMEN 2000 CATORCE 010176400 00006481 0001 11014385
66 | MARIA CARMEN 2000 CINCO 010093300 | 00006385 0001 1014170
07 | MARIA CARMEN 2000 CUATRO. 010093500 | 00006394 0001] EIOI4340
08 | MARIA CARMEN 2000 DIEZ 010092900 00010265 0001 ] 11015712
69] MARIA CARMEN 2000 DOCE 010092700 | 00006487 0001 11014425"
71 | MARIA CARMEN 2000 NUEVE 010093000. 00006395 0001 11014438 |
71 | MARIA CARMEN 2000 OCHO 1OD93100— | 00006491 0001 11014435
72 | MARIA CARMEN 2000 ONCE 010092800 00006486 0001 11014420
73 | MARIA CARMEN 2000 QUINCE 010197900 10006551 0001 11014514
74 | MARIA CARMEN 2000) Si 010093300 100006488 0001 11014460
75 | MARIA CARMEN 2000 TR | 010092600 100006557 0007 11014511
76 MARIA CARMI N 2000 UNO 010093800 10006381 0001 11014183
77 MARÍA CARMEN 98 010087098 00006468 0001 11014198
78 MARIA CARMEN 98 CINCO. 010086698 | 00006469 0001 11014226
79] MARIA CARMEN 98 CUATRO 010086998 0006550 0001 1 11014513
80 | MARIA CARMEN 98 TRES 010086498. 00006478 0004 110143771
SI MIRELA 10 010004200 00006399 0001 11014593
S2 | MIRELA 11 010004300 | 00006382 0001 11014184
83 | MIRELA 9 010004500 00006397 0001 11014461

— NA [MIRENA 14 010004400 00006398 0001 1014509
83 | PEDRIN 2000 UNO 010119500 00006554 0001 1014510
$6 | SORPRESA TRES 2000 010178000 00006464 0001 11014366
87 | SORPRESA DOS 2000 010177900 00006463 0001 11014362
88 | SORPRESA UNO 2000 010177600 00000333 O0OL 11014528.
8Y | TORIBIO ERNESTO 1 010238099 | 00006467 0001 1014357.
90 | TORIBIO ERNESTO 22 010240099 | 00006541 DO 11014433
91 | TORIBIO ERNESTO 23 DIO240199 | 00006480 DOE 11014381
92 | TORIBIO ERNESTO 33 2000 VIOT92700 | 00006552 0001 11014545 |
93 | UNION CERROPATAS CUATRO 1010014502 00013498 0001 11010959
94 | ALUNO TRES 2002 010170802

